Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Dec. 14, 2021. Claims 1-3 and 5-19 are pending. Claims 16-19 are withdrawn. Claims 1-3 and 5-15 are currently examined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claims 1-15 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
This rejection is withdrawn in view of the amendment filed on Dec. 14, 2021.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Previous Rejection – Maintained) Claim 1-3 and 5-15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues that the Examiner appears to be placing excessive weight on the preamble referencing the claimed composition “containing virus”. Applicant argues that the “virus” can be any virus or viral antigen and is not limited to a specific virus or antigen, and that the claim is novel and patentable at least by way of the limitations directed to the inclusion of potassium acetate, the claimed ranges in parts for carbohydrates, and potassium salts. Applicant argues that the claims are directed to any antigenic thermostable vaccine composition comprising the elements as arranged in the claims. Applicant argues that it is the claim elements, as recited, which provide for an anhydrous glassy matrix that is useful as a thermostable vaccine composition. Applicant argues that the claimed composition is described with sufficient detail throughout the specification and therefore meets the written description requirement 
Applicant’s arguments are not persuasive. The claims are directed to “antigenic thermostable vaccine composition containing a virus” and require that the virus is immobilized in the anhydrous glassy matrix. Applicant does not provide convincing reasoning why the rejection places “excessive weight on the preamble” when the claims are explicitly drawn to a product of “antigenic thermostable vaccine composition containing a virus”. 
Regarding Applicant’s argument that the product of “antigenic thermostable vaccine composition containing a virus” does not have to contain a virus, the claims still encompass entire viruses. It is noted that how to interpret the term “virus” is not relevant in the rejection, the issue that is critical is that the claims are generic to all viruses (or viral antigens, as argued by Applicant, which encompass viruses themselves and are even more generic) as well as generic to the recited excipients (except for potassium salts which is amended to be potassium acetate). Applicant has not addressed the Examiner’s standing that the specification provides experimental results on the poliovirus with specific excipients but does not provide evidence or guidance on whether or how results obtained from the disclosed experimentation can be applied to viral antigens other than poliovirus antigens used in the specification. Since the claims are also generic in the use of amino acids and carbohydrates as excipients the specification does not provide guidance on what amino acids and carbohydrates can be used (except for those shown effective in the disclosure for poliovirus). Therefore, Applicant’s arguments fail to address the basis of the rejection that the specification does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Maintained) Claims 1-6, 8 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Kraan et al. (Pharm Res (2014) 31:2618–2629, submitted in IDS filed on Oct. 28, 2019) in view of Juneau et al. (US 2005/0226893 A1, published on Oct. 13, 2005), Scott et al. (J. Clin. Microbiol., 1976, 4: 1-5) and/or Tannock et al. (J. Clin. Microbiol., 1987, 25: 1769-1771). 
(Previous Rejection – Maintained) Claims 1-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Bronshtein (US 2008/0229609 A1, published on Sept. 25, 2008, submitted in IDS filed on Oct. 28, 2019), in view of Kraan et al. (Pharm Res (2014) 31:2618–2629, submitted in IDS filed on Oct. 28, 2019), Juneau et al. (US 2005/0226893 A1, published on Oct. 13, 2005), Scott et al. (J. Clin. Microbiol., 1976, 4: 1-5) and Tannock et al. (J. Clin. Microbiol., 1987, 25: 1769-1771), as applied above. 

Applicant argues that the combination of references fails to teach or suggest each and every element as arranged in the claims as none of the cited prior art teaches 
To the second 103 rejection, Applicant argues that even with the addition of the 5th reference, Bronshtein, the combination still omits a critical element, that of the potassium salt as claimed, as well as the claimed ranges in parts for carbohydrates, amino acids and potassium salts.  
Applicant’s arguments are not persuasive.
As to Applicant’s argument that none of the cited references teach the claimed potassium acetate, Table 1 of Juneau teaches various excipients that can be used in antigen preservation, including potassium acetate being used as buffer agent. 
As to Applicant’s argument that none of the cited references teach the claimed percentage ranges of claimed excipients, it is noted that the cited references teaches that the cited excipients are agents known to be used in stabilizing viral antigens, and that it is routine practice to test different excipients and ratios in the studies for 
As to Applicant’s argument about hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As to Applicant’s arguments that Examiner has not presented a prima facie case of obviousness, since, nothing in the office action details where or how the suggested combination of prior art references teaches or suggests each and every element as arranged in the claims, the Examiner does not agree. The current rejections are obviousness rejections, the do not require that the claimed invention be disclosed entirely in the cited prior art references, as long as teachings of the cited prior art references combined reasonably lead to the claimed invention. See MPEP § 2143.01. 
Regarding Applicant’s argument about Bronshtein, Bronshtein teaches an invention of producing stabilized vaccine composition (including virus vaccine composition), Preservation by Vaporization (PBV). It teaches the limitations recited in claims 7 and 10-15. One of skill in the art would have found it obvious to introduce the invention of Bronshtein into the studies of Kraan, Juneau, Scott and Tannock, and vice versa.   
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIANXIANG ZOU/Primary Examiner, Art Unit 1648